DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 12 and 14-16, in the reply filed on 2/09/2021 is acknowledged.

Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/09/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 sets forth a plurality of pipes in line 2. Claim 1 line 6 subsequently refers to “the pipe”. It is unclear which of the plurality of pipes is being referred to by “the pipe” in line 6. It is suggested that “the pipe” in line 6 be changed to “the plurality of pipes” or “each of the pipes”.

	Claims 2-10, 12 and 14-16 are additionally rejected as being dependent on a rejected base claim and including all the limitations thereof.

	Claims 2, 4, 5, 6, 14 and 16 each contain the limitation “the pipe” which is unclear for the same reasons set forth above.

	Claim 1 sets forth a thermoelectric conversion element. Claims 2-3, 6, 7, 8, 12, 14 and 16 each refer to “the thermoelectric conversion element” while claims 8, 9, 10 and 12 refer to “the thermoelectric conversion elements”. It is unclear if there is one thermoelectric conversion element or multiple thermoelectric conversion elements. Appropriate correction is required.


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 12 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yamaguchi (US 5,563,368, on IDS filed 6/07/2019).

Regarding claim 1, Yamaguchi discloses a thermoelectric conversion unit in Figures 8-10 comprising:
	a plurality of pipes (inner pipe) through which a first fluid flows (high temperature fluid) (column 8 line 22-column 9 line 17); and
	a sheet-shaped thermoelectric conversion element (thermoelectric conversion members 1) being wound around each of the pipes (Figure 10), and configured to generate electric power, based on a temperature difference between the first fluid and a second fluid flowing outside the pipe (abstract and column 8 line 22-column 9 line 17).


Regarding claim 3 Yamaguchi discloses all of the claim limitations as set forth above. Yamaguchi additionally discloses that the thermoelectric conversion element uses a spin Seebeck effect or an anomalous Nernst effect (See Nernst effect, abstract and column 8 lines 33-47).

Regarding claim 4, Yamaguchi discloses all of the claim limitations as set forth above. Yamaguchi additionally discloses that the second fluid flows in a vicinity of the pipe in such a way as to oppose a flow of the first fluid (See opposite flow direction shown in Figures 8 and 9).

Regarding claim 8, Yamaguchi discloses all of the claim limitations as set forth above. Yamaguchi additionally discloses that the thermoelectric conversion element is wound around each of the pipes in such a way that a direction of generated current becomes alternate between the adjacent thermoelectric conversion elements, and the thermoelectric conversion elements are connected in such a way that current flows in series (Figure 10 and column 9 lines 10-17, see series connection).



Regarding claim 12, Yamaguchi discloses all of the claim limitations as set forth above. Yamaguchi additionally discloses that the thermoelectric conversion element is wound around each of the plurality of the pipes in such a way that a direction of generated current becomes the same, and the thermoelectric conversion elements 

Regarding claim 14, Yamaguchi discloses all of the claim limitations as set forth above. Yamaguchi additionally discloses that current flows in the thermoelectric conversion element along a circumferential direction of each pipe (abstract and column 8 lines 33-47), and the thermoelectric conversion element further includes an insulation portion on a part of the circumferential direction (split portion of ring, Figures 8-10 and column 8 lines 27-32).

Claims 1, 5-8, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannari et al. (US 2013/0213450).

Regarding claim 1, Kannari discloses a thermoelectric conversion unit in Figures 2 and 4 comprising:
	a plurality of pipes (high temperature pipes 10) through which a first fluid flows (high temperature fluid, [23]-[24] and [31]-[32]); and
	a sheet-shaped thermoelectric conversion element (30) being wound around each of the pipes (10) (Figures 2 and 4 and [23] and [31]-[32]), and configured to generate electric power, based on a temperature difference between the first fluid (high temperature fluid) and a second fluid (low temperature fluid) flowing outside each pipe ([32]).



Regarding claim 6, Kannari discloses all of the claim limitations as set forth above. Kannari additionally discloses that the thermoelectric conversion element has a gradient in a composition distribution of material in a longitudinal direction of the pipe ([34]).
Regarding claim 7, Kannari discloses all of the claim limitations as set forth above. Kannari additionally discloses that the thermoelectric conversion element has material composition in which thermoelectric conversion efficiency is high in a high temperature region on an inlet side of the first fluid, as compared with an outlet side, and has material composition in which thermoelectric conversion efficiency is high in a low temperature region on an outlet side of the first fluid, as compared with the inlet side ([34]).


Regarding claim 12, Kannari discloses all of the claim limitations as set forth above. Kannari additionally discloses that the thermoelectric conversion element is wound around each of the plurality of the pipes in such a way that a direction of generated current becomes the same, and the thermoelectric conversion elements wound around the plurality of the pipes are connected in such a way that current flows in parallel (see parallel connection in [33]).

	Regarding claim 16, Kannari discloses all of the claim limitations as set forth above. Kannari additionally discloses a power generation system comprising:
	a main pipe (Inlet pipe 13 which feeds into pipe 11, Figure 2 and [24]) through which a first fluid flows (high temperature fluid);
	the thermoelectric conversion unit as set forth above (Figures 2 and 4); and
	a terminal portion for extracting electric power generated in the thermoelectric conversion element ([32]-[33]), wherein each pipe of the thermoelectric conversion unit is a pipe branched from the main pipe (Figure 2 and [24]), and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 5,563,368, on IDS filed 6/07/2019), as applied to claim 1 above.

	Regarding claims 6 and 7, Yamaguchi discloses all of the claim limitations as set forth above. In the embodiment of Figures 8-10, Yamaguchi does not explicitly disclose that the thermoelectric conversion element has a gradient in a composition distribution of material in a longitudinal direction of the pipe, wherein the thermoelectric conversion element has material composition in which thermoelectric conversion efficiency is high in a high temperature region on an inlet side of the first fluid, as compared with an outlet side, and has material composition in which thermoelectric conversion efficiency is high in a low temperature region on an outlet side of the first fluid, as compared with the inlet side. 
	However, in the embodiment of Figure 5, Yamaguchi discloses that the thermoelectric conversion element has a gradient in a composition distribution of material in a longitudinal direction of the pipe, wherein the thermoelectric conversion element has material composition in which thermoelectric conversion efficiency is high in a high temperature region on an inlet side of the first fluid, as compared with an outlet side, and has material composition in which thermoelectric conversion efficiency is high in a low temperature region on an outlet side of the first fluid, as compared with the inlet side (Figure 5 and column 6 line 59-column 7 line 11). 


Regarding claim 15, Yamaguchi discloses all of the claims as set forth above. Yamaguchi additionally discloses that the first fluid can be a fluid having a high permeability as compared with water (see He gas, column 8 lines 48-52), but Yamaguchi does not disclose that the second fluid is a fluid having a high permeability as compared with water. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose a fluid having a high permeability as compared with water for the second fluid in the device of Yamaguchi since such a modification would only require routine skill in the art and would result in nothing more than the simple substitution of one known working fluid for another to obtain a predictable result. 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 5,563,368, on IDS filed 6/07/2019), as applied to claim 1 above, in view of Kannari et al. (US 2013/0213450).

Regarding claim 5, Yamaguchi discloses all of the claim limitations as set forth above. Yamaguchi additionally discloses that the plurality of the pipes are formed to be in parallel with one another (Figure 10 and column 9 lines 1-2), but Yamaguchi does not explicitly disclose a branching portion being formed on an inlet side of the first fluid, and configured to branch a main pipe into the plurality of the pipes; and a connecting portion being formed on an outlet side of the first fluid, and configured to connect the plurality of the pipes and the main pipe, wherein the thermoelectric conversion unit is wound around the pipe in such a way as to continue on a substantially entire portion between the branching portion and the connecting portion.
	
Kannari discloses a thermoelectric conversion unit in Figures 2 and 4 comprising:
	a plurality of pipes (high temperature pipes 10) through which a first fluid flows (high temperature fluid, [23]-[24] and [31]-[32]); and
	a sheet-shaped thermoelectric conversion element (30) being wound around each of the pipes (10) (Figures 2 and 4 and [23] and [31]-[32]), and configured to generate electric power, based on a temperature difference between the first fluid (high temperature fluid) and a second fluid (low temperature fluid) flowing outside each pipe ([32]).


	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a branching portion being formed on an inlet side of the first fluid, and configured to branch a main pipe into the plurality of the pipes; and a connecting portion being formed on an outlet side of the first fluid, and configured to connect the plurality of the pipes and the main pipe, wherein the thermoelectric conversion unit is wound around the pipe in such a way as to continue on a substantially entire portion between the branching portion and the connecting portion to the device of Yamaguchi, as taught by Kannari, because such a combination would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.




Kannari discloses a thermoelectric conversion unit in Figures 2 and 4 comprising:
	a plurality of pipes (high temperature pipes 10) through which a first fluid flows (high temperature fluid, [23]-[24] and [31]-[32]); and
	a sheet-shaped thermoelectric conversion element (30) being wound around each of the pipes (10) (Figures 2 and 4 and [23] and [31]-[32]), and configured to generate electric power, based on a temperature difference between the first fluid (high temperature fluid) and a second fluid (low temperature fluid) flowing outside each pipe ([32]).
Kannari additionally discloses a power generation system comprising:

	the thermoelectric conversion unit as set forth above (Figures 2 and 4); and
	a terminal portion for extracting electric power generated in the thermoelectric conversion element ([32]-[33]), wherein each pipe of the thermoelectric conversion unit is a pipe branched from the main pipe (Figure 2 and [24]), and
	the terminal portion outputs current generated in the thermoelectric conversion element due to a temperature difference between the first fluid flowing from the main pipe into the pipe, and the second fluid ([32]-[33]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a main pipe through which a first fluid flows; wherein each of the plurality of pipes of the thermoelectric conversion unit is a pipe branched from the main pipe, and the terminal portion outputs current generated in the thermoelectric conversion element due to a temperature difference between the first fluid flowing from the main pipe into each of the plurality of pipes, and the second fluid to the device of Yamaguchi, as taught by Kannari, because such a combination would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726